                                                                                              FILED
                             UNITED STATES DISTRICT COURT                                     DEC 21     2018
                              WESTERN DISTRICT OF TEXAS
                                                                           11       CtERKU.8r.PtSTT COURT
                                     MIDLAND DIVISION                      U       WESTERN qrRsCT O 11XAS
                                                                                    BY
Daniel Deleon                                                                                            ur' ct1


vs.                                                  Case No.:
UPS Ground Freight, Inc. Et Al                                                    30

                         MOTION FOR ADMISSION PRO HAC VICE
TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now Ryan Pigg                                                       applicant herein, and

moves this Court to grant admission to the United States District Court for the Western District of
                                  Daniel Deleon                                          in this case, and
Texas pro hac vice to represent

would respectfully show the Court as follows:


                Applicant is an attorney and a member of the law firm (or practices under the name of)
                The Buzbee Law Firm                                           with offices at:

                Mailing address: 600 Travis St, Suite 7300

                City, State, Zip Code: Houston, TX 77002

                Telephone: 713-223-5393                      Facsimile: 713-223-5909


       2        Since    November 1, 2013                        ,   Applicant has been and presently is a

                member of and in good standing with the Bar of the State of Texas

                Applicant's bar license number is 24088227


        3.      Applicant has been admitted to practice before the following courts:

                Court:                                       Admission date:
                Southern District of Texas
4.   Applicant is presently a member in good standing of the bars of the courts listed above,

     except as provided below (list any court named in the preceding paragraph before which

     Applicant is no longer admitted to practice):




5.   I      have         have not previously applied to Appear Pro Hac Vice in this district

     court in Case{s]:

     Number:                              on the        day of_________________

     Number:                               on the       day of                        ,


     Number:                               on the       day of                        ,


6.   Applicant has never been subject to grievance proceedings or involuntary removal

     proceedings while a member of the bar of any state or federal court, except as

     provided:




7.   Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

     except as provided below (omit minor traffic offenses):




8.   Applicant has read and is familiar with the Local Rules of the Western District of Texas

     and will comply with the standards of practice set out therein.
          9.     Applicant will file an Application for Admission to Practice before the United States

                 District Court for the Western District of Texas, if so requested; or Applicant has

                 co-counsel in this case who is admitted to practice before the United States District

                 Court for the Western District of Texas.

                 Co-counsel:

                 Mailing address:

                 City, State, Zip Code:

                 Telephone:


          Should the Court grant applicant's motion, Applicant shall tender the amount of $100.00 pro hac

vice fee in compliance with Local Court Rule AT-l(f)(2) [checks made payable to: Clerk, U.S. District

Court].

          Wherefore, Applicant prays that this Court enter an order permitting the admission of
Ryan Pigg                                 to the Western District of Texas pro hac vice for this case only.


                                                        Respectfully submitted,

                                                        Ryan Pigg




                                      CERTIFICATE

          I hereby certify that I have served a true and conect copy   of this motion upon each attorney of
record and the original upon the Clerk of Court on this the            day of   Dccc"49c t

                                                        Ryan Pigg
                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                 MIDLAND DIVISION

Daniel Deleon

VS.                                                 CaseNo.: B-18-11-1647-CV
UPS Ground Freight, Inc. Et Al



                                              [I) 1I) a   i



       BE IT REMEMBERED on this day, there was presented to the Court the Motion for

Admission Pro Hac Vice filed by Ryan Pigg                                                counsel for

Daniel Deleon                                        and the Court, having reviewed the motion, enters

the following order:

       IT IS ORDERED that the Motion for Admission Pro Hac Vice is GRANTED, and

Ryan Pigg                              may appear on behalf of Daniel Deleon

 in the above case.

       IT IS FURTHER ORDERED that Ryan Pigg                                                  ,   if he/she

has not already done so, shall immediately tender the amount of $100.00, made payable to: Clerk, U.S.

District Court, in compliance with Local Court Rule AT-l(f)(2).

        SIGNED this the              day of                                     ,   20




                                                     UNITED STATES DISTRICT JUDGE                       []
